                  Case 2:21-cv-00031-BJR Document 24-1 Filed 01/13/21 Page 1 of 1

From:                      @amazon.com>
Sent: Wednesday, December 16, 2020 10:19 PM
To:                       @parler.com>
Cc: parler-aws-account-team@amazon.com
Subject: Cadence Call Summary

Hi     :

A ached, please ﬁnd the summary of yesterday’s cadence call, and below, please ﬁnd my notes for a few follow-up items:

First, regarding Mac instance. 24hr minimum development usage is required by Apple in the cloud and out of the box, you
have three ways to connect: 1. VNC using built-in VNC server which is also the default for GUI connec on, 2. ssh
connec on just like other EC2, 3. Systems Manager agent. Mac instance is only available as dedicated host since this is
really an Apple’s Mac Mini running in our datacenter connected to our Nitro instance so you can install any so ware you
like insofar as it is aligned with Apple’s policy; a ached, please ﬁnd the gif showcasing Mac Mini in our gear. There is,
however, a few restric ons thus far and those are Developer edi on, OS, and peripheral; beta products and version thru
the Developer program is not supported, which I understand as Apple’s policy, and currently, Catalina and Mojave are the
supported OS with Big Sur on the roadmap but you can do an in-place upgrade. With this being an EC2 instance, the
normal restric on of not being able to physically plugin device for tes ng is the last limita on. That all being said, X-Code
GUI and CLI runs smoothly and the recommenda on on running gitlab CI/CD pipeline is exactly how you would do on-
premise that diﬀers based on where the runner is and other criteria. As you have already pointed out, EC2 networking for
persistent connec on is what would be diﬀerent from on-premise versus the tradi onal networking in datacenter. Since
this is a brand-new release, there is no whitepaper or real-life example they could provide on how others have set this up
but if you have done this on-premise, the process will be very close to it.
h ps://docs.gitlab.com/ee/ci/runners/README.html

Secondly, we had discussion around AWS infrastructure and dependencies on the call, and today, one of the principal
engineer shared this with me that I thought you may ﬁnd it interes ng. It does not address your ques on directly but I
wanted to share that.

Lastly, we spoke around the abuse report and deﬁnitely understand the concern; if you or Amy have any ques ons, please
reach out to any one of us! I used to receive more than a dozen report per day for another customer while I was working
with another TAM, and deﬁnitely in this journey with you. On a similar topic, you may have seen an announcement
already that Twi er is moving their meline workload into AWS which I can imagine will mean more abuse for Twi er
too. PR for the move can be found here.

Best Regards,


Sr. TAM (US WEST) | Amazon Web Services

*                         | ( +1.702




Thoughts on our interac on? Provide feedback here.




                                                                                                                            1/1
